 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

ABILENE DIVISION

KIMBERLY KATHRYN D.,! )
)
Plaintiff, )
)
V. )
)
ANDREW M. SAUL, )
Commissioner of Social Security, )
)

Defendant. ) Civil Action No. 1:17-CV-032-C-BU

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Plaintiff's Request for Attorney’s Fees
under the Equal Access to Justice Act should be granted in part and that Plaintiff be awarded a
sum of $15,223.28 in attorney’s fees. Defendant has failed to file any objections and the time to
do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff's Request for Attorney’s Fees is hereby GRANTED.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff be
awarded the sum of $15,223.28 in attorney fees, pursuant to the provisions of the Equal Access

to Justice Act, 28 U.S.C. § 2412. Payment of these awards are subject to any offset under the

 

' To protect privacy concerns of plaintiffs in social security cases, the undersigned identifies the
Plaintiff only by first name and last initial.
 

Treasury Offset Program. Ifthe fees and expenses are not subject to any offset, the award and
expenses shall be paid directly to the order of Plaintiff and mailed, in care of her attorney,
William L. Fouché, Jr., to, 1412 Main St., Suite 2600, Dallas, Texas 75202.

Signed this / L day of December, 2019.

   

 

  

\ SAW® CU
SENIOR
